DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt is acknowledged of applicant's amendment filed on 12/15/21. Claims 9-11 are new. Claims 1-4 and 9-11 are currently pending and an action on the merits is as follows.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 	Claims 1-3 and 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites the venous oxygen saturation is calculated based on the control signals and the intensity.
 	The limitation of calculating the venous oxygen saturation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by the processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by the processor” language, “calculate” in the context of this claim encompasses the user manually calculating oxygen saturation. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
 	This judicial exception is not integrated into a practical application. In particular, the claim recites four additional element – an emitter, detector, memory and using a processor to perform the calculating steps. The processor is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of calculating) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The emitter and detector are recited at a high-level of generality such that amount to no more than generic sensing elements. The memory is also recited at a high-level of generality and amounts to no more than storage for the computer code that embodies the method steps. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the calculation amounts to no more than mere instructions to apply the exception using a generic computer component. Additionally, the emitter and detector are no more than pre-solutional elements used to collect data and the storage is a pre-solutional element that retains the computer code. The claim is not patent eligible.	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a signal acquiring interface” in claim 1 and 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. There is no specific structure recited for the interface. For the purposes of examination, the signal acquiring interface will be interpreted as any structure capable of the claimed function
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. It is unclear where there is support for determining the venous oxygen saturation from the control signals and the intensities. ¶122 of the PGPUB of the present application seems to state that the venous oxygen saturation is determined as the ratio of the four intensities in a first state over the four intensities in a second state which is not the same as the recited claim language.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “a signal acquiring interface” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification only discloses a signal acquiring interface in ¶83 but this does not impart any specific structure and the figures do not show any structure other than a block diagram. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. For claims 1 and 4 it is unclear if the venous oxygen is calculated only when the arterial oxygen of the subject is 100% or is the claim just stating that when the instructions are executed a venous oxygen saturation is calculated? It is unclear if the values are only measured when the extinction coefficient is 100%.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoyagi et al. US 2005/0049469 in view of Kobayashi et al. US 20140371557.
Regarding claim 1, Aoyagi discloses a medical photometer comprising: 
a processor ([¶47] first calculator); and 
a memory ([¶51] storage 20) that stores instructions executable by the processor, 
a signal producing section ([¶46,51] emitters 10) configured to produce: 
a first control signal that causes a first light emitter to emit a first light beam having a first wavelength; 
a second control signal that causes a second light emitter to emit a second light beam having a second wavelength; 
a third control signal that causes a third light emitter to emit a third light beam having a third wavelength; and 
a fourth control signal that causes a fourth light emitter to emit a fourth light beam having a fourth wavelength ([¶51] five control signals are used for the five emitters); 
a signal acquiring section ([¶46] detector 14) configured to acquire: 
a first intensity signal corresponding to an intensity of the first light beam which is transmitted through or reflected from tissue of a subject; 
a second intensity signal corresponding to an intensity of the second light beam which is transmitted through or reflected from the tissue; 
a third intensity signal corresponding to an intensity of the third light beam which is transmitted through or reflected from the tissue; and 
a fourth intensity signal corresponding to an intensity of the fourth light beam which is transmitted through or reflected from the tissue ([¶51-53] the light signals are collected and the attenuation or intensity changes are measured); 
when the instructions are executed by the processor, a venous oxygen saturation in a state where an arterial oxygen saturation of the subject is 100% is calculated based on the first control signal, the second control signal, the third control signal, the fourth control signal, the first intensity signal, the second intensity signal, the third intensity signal, and the fourth intensity signal ([¶57]).
Aoyagi does not specifically disclose the wavelengths corresponding to extinction coefficient of an arterial blood has a first value in a state where the oxygen saturation of the arterial blood is 100%. However, Aoyagi discloses the same wavelengths used as the instant invention so it would follow that wavelengths correspond to the same extinction coefficients. Aoyagi discloses the first wavelength is 660 nm, the second wavelength is 700 nm, and the fourth wavelength is 730 nm ([¶103]). Aoyagi does not disclose using 645nm. Kobayashi teaches a similar four wavelength photometer that uses a red wavelength of 620 nm to 635 nm. Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the wavelength of Kobayashi with the device of Aoyagi as it is the simple substitution of one known element for another to obtain the predictable results of providing a red wavelength to obtain an oxygen saturation parameter.  While Kobayashi does not disclose the specific wavelength of 645 nm, Kobayashi teaches using a red wavelength which is usually about 625 nm to 750 nm and where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (see MPEP 2144.05 IIA and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).


Regarding claim 4, Aoyagi discloses a medical photometry system comprising: 
a first light emitter that emits a first light beam having a first wavelength; 
a second light emitter that emits a second light beam having a second wavelength; 
a third light emitter that emits a third light beam having a third wavelength; 
a fourth light emitter that emits a fourth light beam having a fourth wavelength ([¶46,51] emitters 10); 
a light detector that outputs a first intensity signal corresponding to an intensity of the first light beam that is transmitted through or reflected from tissue of a subject, a second intensity signal corresponding to an intensity of the second light beam that is transmitted through or reflected from the tissue, a third intensity signal corresponding to an intensity of the third light beam that is transmitted through or reflected from the tissue, and a fourth intensity signal corresponding to an intensity of the fourth light beam that is transmitted through or reflected from the tissue ([¶46] detector 14. [¶51-53] the light signals are collected and the attenuation changes are measured); and 
a medical photometer to which the first light emitter, the second light emitter, the third light emitter, the fourth light emitter, and the light detector are connected with wire or wireless connection ([FIG1] the circuit components are considered the photometer), 
wherein the medical photometer includes: 
a signal producing configured to produce a first control signal that causes the first light emitter to emit the first light beam, a second control signal that causes the second light emitter to emit the second light beam, a third control signal that causes the third light emitter to emit the third light beam, and a fourth control signal that causes the fourth light emitter to emit the fourth light beam ([¶49] timer 28); 
a signal acquiring section configured to acquire the first intensity signal, the second intensity signal, the third intensity signal, and the fourth intensity signal ([¶51-53] the light signals are collected and the attenuation changes are measured by circuits 24); 
a processor ([¶47] first calculator); and 
a memory ([¶51] storage 20) that stores instructions executable by the processor, 
the first wavelength and the second wavelength are selected as two wavelengths at each of which an extinction coefficient of blood in a state where an oxygen saturation is 100% has a first value, 
the third wavelength and the fourth wavelength are selected as two wavelengths at each of which the extinction coefficient of the blood in a state where the oxygen saturation is 100% has a second value that is different from the first value (the limitations of selected as two wavelengths of which the extinction coefficient of the blood in a state where oxygen saturation is 100% is intended use. Aoyagi discloses using wavelengths that have a first value and a second value [¶103]), and, 
when the instructions are executed by the processor, a venous oxygen saturation in a state where an arterial oxygen saturation of the subject is 100% is calculated based on the first control signal, the second control signal, the third control signal, the fourth control signal, the first intensity signal, the second intensity signal, the third intensity signal, and the fourth intensity signal ([¶57]).
Aoyagi does not specifically disclose the wavelengths corresponding to extinction coefficient of an arterial blood has a first value in a state where the oxygen saturation of the arterial blood is 100%. However, Aoyagi discloses the same wavelengths used as the instant invention so it would follow that wavelengths correspond to the same extinction coefficients. Aoyagi discloses the first wavelength is 660 nm, the second wavelength is 700 nm, and the fourth wavelength is 730 nm ([¶103]). Aoyagi does not disclose using 645nm. Kobayashi teaches a similar four wavelength photometer that uses a red wavelength of 620 nm to 635 nm. Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the wavelength of Kobayashi with the device of Aoyagi as it is the simple substitution of one known element for another to obtain the predictable results of providing a red wavelength to obtain an oxygen saturation parameter.  While Kobayashi does not disclose the specific wavelength of 645 nm, Kobayashi teaches using a red wavelength which is usually about 625 nm to 750 nm and where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (see MPEP 2144.05 IIA and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Regarding claims 2 and 9, Aoyagi discloses the first wavelength is 660 nm, the second wavelength is 700 nm, and the fourth wavelength is 730 nm ([¶103]). Aoyagi does not disclose using 645nm. Kobayashi teaches a similar four wavelength photometer that uses a red wavelength of 620 nm to 635 nm. Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the wavelength of Kobayashi with the device of Aoyagi as it is the simple substitution of one known element for another to obtain the predictable results of providing a red wavelength to obtain an oxygen saturation parameter.  While Kobayashi does not disclose the specific wavelength of 645 nm, Kobayashi teaches using a red wavelength which is usually about 625 nm to 750 nm and where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (see MPEP 2144.05 IIA and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Regarding claims 10 and 11, Aoyagi discloses the processor is further configured to: calculate a first parameter related to the venous oxygen saturation based on the value of the first control signal, the value of the second control signal, the value of the first intensity signal, and the value of the second intensity signal, calculate a second parameter related to the venous oxygen saturation based on the value of the third control signal, the value of the fourth control signal, the value of the third intensity signal, and the value of the fourth intensity signal, and calculate the venous oxygen saturation as a ratio of the second parameter to the first parameter ([¶48] the venous oxygen saturation is determined as the ratio of the changes in the attenuation of the light signals, the attenuation being equivalent to the intensity signal).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoyagi et al. US 2005/0049469 in view of Iobbi US 2010/0121314.
Regarding claim 3, Aoyagi does not specifically disclose the signal producing section is caused to produce a control signal which controls an operation of an oxygen administration apparatus for administrating oxygen to the subject, based on the calculated venous oxygen saturation. Iobbi teaches an oxygen delivery system that uses an oximeter sensor to control the oxygen supplied to the patient ([¶46,90]). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Aoyagi with the oxygen administration device of Iobbi in order to provide a rapid and accurate control of oxygen delivery ([¶12]).

Response to Arguments
Applicant's arguments filed 12/15/21 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments against the 101 rejection, Examiner respectfully disagrees. The claims are directed toward the abstract concept of a mental process. Similarly it is unclear how the claims provide an improvement to the technology when the limitations are taught in the prior art. Additionally, the arguments address parts of the specification but not how the claim language itself provides for an improvement.
Regarding Applicant’s arguments against the 103 rejections, Examiner respectfully disagrees. Aoyagi and Kobayashi disclose the same wavelengths of light as the current application so it would flow from that wavelengths correspond to the extinction coefficient just like the wavelengths of the instant device. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANTHONY CATINA whose telephone number is (571)270-5951.  The examiner can normally be reached on 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL A CATINA/            Examiner, Art Unit 3791                                                                                                                                                                                            
/ALLEN PORTER/            Primary Examiner, Art Unit 3792